                  Case
                  Case 1:18-cv-01037-PAC
                       1:18-cv-01037-PAC Document
                                         Document 126
                                                  127 Filed
                                                      Filed 06/16/21 Page 11 of
                                                            06/17/21 Page    of 22

                      CLIFTON BUDD                                & DEMARIA, LLP
                                                   ATTORNEYS AT IAW
THE EMPIRE STATE BUILDING                                                                                                TEL 212.687.7410
350 FIFTH AVENUE, 6IST FLOOR                                                                                             FAX 212.687.3285
NEW YORK, NY !0118                                                                                                       WWW.CB OM.COM




                                                                                 June 16, 2021
       VIAECF
       Hon. Paul A. Crotty, U.S.D.J.
                                                                                                         (., II 7 /"lo   "-1

       United States District Court
       Southern District ofNew York                                      - ~ ~L/.J,if        (V)          1/J   ~tf.l          l"i(
       500 Pearl Street
       New York, New York 10007-1312
                                                                          /Le   ~4           ~ I tvdl/ 1 ( f / UJlf
                         Re:      Alejandro Huggins v. Jonathan Wiener, et al.
                                  SDNY Case No. 1:18-cv-01037 (PAC)

       Dear Judge Crotty:                                                                                 /,1u.,1 , } ~
                                                                                                                               /
                This firm represents the defendants in the above-referenced action. Pursuant to Y our1'J1V

       Honor's Individual Practices, Rules 1.A and 1.E                e write to respectfully request that the                     ~

       proc:~e~ngsiri1Iieeaabboo-vvie;:-;;ca~p,tt1ic"o;n~edd-;;a~ct~io~n;;an:d any pending deadlines therein be stayed through



                Ari Weisbrot, of the Law Office ofN. Ari Weisbrot LLC, has passed away. Prior to his

       passing, Mr. Weisbrot had served, along with our office, as co-lead counsel for defendants in this

       matter. Defendants seek the requested stay to assess their representation and make appropriate

        arrangements for continuing their defense. We have conferred with counsel for plaintiffs, who do

       not object to this application.

                Pursuant to the Case Management Plan and Scheduling Order entered by this Court on

        February 23, 2021, the parties had been due to complete fact discovery no later than Monday,

        June 28, 2021. While both named plaintiffs have been deposed, several depositions remain

        outstanding. Should the stay be granted, Defendants propose that the parties submit a revised

        case management plan proposing a schedule to complete the remaining depositions, to be

        submitted by the conclusion of the proposed stay, no later than Friday, July 9, 2021.
        Case
        Case 1:18-cv-01037-PAC
             1:18-cv-01037-PAC Document
                               Document 126
                                        127 Filed
                                            Filed 06/16/21
                                                  06/17/21 Page
                                                           Page 22 of
                                                                   of 22
CLIFTON BUDD & DEMARIA, LLP


Hon. Paul A. Crotty, USDJ
June 16, 2021
Page2



      We thank the Court for its consideration of this request.

                                                    Respectfully Submitted,

                                                    CLIFTON BUDD & DEMARIA, LLP
                                                    Attorneys for Defendants



cc:    VIAECF
                                            By:     ~pr:!P
      BERANBAUM MENKEN LLP
      Attorneys for Plaintiff

      BORRELLI & ASSOCIATES, P.L.L.C.
      Attorneys for Plaintiffe
